DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed , with respect to the rejection(s) of claim(s) 1-2, 4-7, 9-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (Pub No 20170214579) in view of Wentzlaff (Pat No 7668979) and Gumaste (Pub No 20120106560).

Regarding claim 1,
 	Applicant argues However, Examiner has not shown that the separate buffer is (i) deadlockable, and (ii) exclusively assigned to an internal input port of edge switch 102 of Chen. Furthermore, on page 5 of the Office Action, Examiner, citing Wentzlaff, col. 22, lines 1-10, alleged that an interrupt handler of Wentzlaff “removes all of the inbound packets stored in the tile's input buffers and stores their contents into memory.” However, Examiner has failed to show the memory is exclusively assigned to an external output port and an internal input port pair of the sub-switch.
 	The examiner relies on newly cited portions of Wentzlaff to teach the (i) deadlockable and reference Gumaste to teach the (ii) exclusively assigned to an internal input port of edge switch 102.
 
Regarding claim 1,
 	Applicant argues Applicant further notes that the combination of Kim, Chen, and Wentzlaff does not disclose selection of internal route in a hierarchical switching device based on available capacity in the deadlockable storage (see the instant application, pars. [0016] and [0019]).
 	The examiner relies on newly cited prior art Gumaste to teach the routing based on available capacity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 9-12, 14, 17-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No 20170214579) in view of Wentzlaff (Pat No 7668979) and Gumaste (Pub No 20120106560)

Regarding claim 1 and 10 and 17,
 	Chen teaches a hierarchical switching device comprising:
 	processor; (see para [0100])
 	a plurality of sub-switches forming a fully interconnected all-to-all network, wherein a respective sub-switch comprises comprise external output ports, internal input ports, and internal output ports, and wherein the plurality of sub-switches exchange packets within the fully interconnected all-to-all network (interpreted as In such 3.times.3 grid of the edge switches 20 of each of the HyperX network planes 10-1 and 10-2, edge switches 20 in each row are all-to-all connected. For example, in a first row, edge switches 20 with (0,0) and (0,1) coordinates have a direct link to each other, edge switches 20 of (0,1) and (0,2) coordinates have a direct link to each other, and edge switches 20 of (0,0) and (0,2) coordinates have a direct link to each other, and thus, the edge switches 20 in the first row are all-to-all connected, see para [0030]).
 	a storage in a sub-switch of the plurality of sub-switches, wherein the storage; (interpreted as Exemplary indirect routing paths illustrated in FIGS. 6C to 6E are provided based on a predetermined order in directions of, e.g., X, Y, and Z, and in this case, 2 virtual channels (VCs) per link may be required for deadlock free operation. Here, each virtual channel represents a separate buffer for message packets in the switches, see Chen para [0085]).
	However does not teach deadlockable storage;
 	exclusively assigned to an internal input port of the sub-switch;
 	a storage partition exclusively assigned to an external output port of the sub-switch wherein the storage partition is exclusively assigned to the internal input port of the sub-switch; 
	a switch controller to: in response to the deadlockable storage having available capacity, route a packet destined for the external output port of the sub-switch through the internal input port of the sub-switch to the deadlockable storage; and
 	in response to the deadlockable storage not having available capacity route the packet to the storage partition.

  	Wentzlaff teaches deadlockable storage; (interpreted as limited-buffer deadlock, see col 20 line 60-67)
 	 a storage partition exclusively assigned to an external output port of the sub-switch wherein the storage partition; (interpreted as After a deadlock is detected, in order to recover from the deadlock, the deadlock detection counter triggers an interrupt signaling that the network has not moved for a predetermined period of time (set by the threshold). At this point, an interrupt handler removes all of the inbound packets stored in the tile's input buffers and stores their contents into memory. This memory may be in a cache in the tile or may spill out into copious memory. If the data is sent to copious memory, the path to that memory is deadlock-free due to the deadlock avoidance protocol that the MDN utilizes, see Wentzlaff col 22 line 1-10).
	It would have been obvious to one of ordinary skill in the art to combine the buffer taught by Chen with the deadlock buffer and backup storage as taught by Wentzlaff for recovering from deadlocks so that the data can flow through the system with minimal delay.
 	However Chen in view of Wentzlaff do not teach exclusively assigned to an internal input port of the sub-switch;
 	a switch controller to: in response to the deadlockable storage having available capacity, route a packet destined for the external output port of the sub-switch through the internal input port of the sub-switch to the deadlockable storage; and
 	in response to the deadlockable storage not having available capacity route the packet to the storage partition.
 	Gumaste teaches exclusively assigned to an internal input port of the sub-switch; (see in port 1-N and  buffers 432-436, fig. 4).
 	a switch controller to: in response to the deadlockable storage having available capacity, route a packet destined for the external output port of the sub-switch through the internal input port of the sub-switch to the deadlockable storage; and (interpreted as switch-router 400 can check whether the output buffer corresponding to the output port is free, see para [0071])
 	in response to the deadlockable storage not having available capacity route the packet to the storage partition. (interpreted as Contention resolution mechanism 758 can determine whether the output port is busy and whether space is available in the first memory to store the packet. If the output port is busy and space is available in the first memory, contention resolution mechanism 758 can store the packet in the first memory, see para [0102])
	It would have been obvious to one of ordinary skill in the art to combine the two storages taught by Chen in view of Wentzlaff with the priority for storing as taught by Gumaste for handling overflow or congestion in communication systems. Although, Gumaste teaches storages not relating to deadlockable storage, it is believed that it the method of prioritizing of one storage over another can be applied to the deadlockable storage and partition storage taught by Chen in view of Wentzlaff.

Regarding claim 2 and 12,
 	Chen in view of Wentzlaff and Gumaste teaches the hierarchical switching device of claim 1, wherein the deadlockable storage is shared amongst the external output ports. (see buffers 432-436 shared among all ouput ports Gumaste, fig. 4).
 	It would have been obvious to one of ordinary skill in the art to combine the storages taught by Chen in view of Wentzlaff with the shared buffer as taught by Gumaste so provide a flexible system that provides packets to all output ports.

Regarding claim 5 and 14,
 	Chen in view of Wentzlaff and Gumaste teaches hierarchical switching device of claim 1, wherein the deadlockable storage is to queue packets designated for any of the external output ports of the sub-switch or any of the internal output ports of the sub-switch (see specifically, a buffer (e.g., buffers 432) can be provided for each port. The buffer may have limited storage space, e.g., it may have space for eight maximum transmission units (MTUs). If the packet fits into this buffer then it is stored here, see Gumaste  para [0080])
	It would have been obvious to one of ordinary skill in the art to combine the storages taught by Chen in view of Wentzlaff with the shared buffer as taught by Gumaste so provide a flexible system that provides packets to all output ports.

Regarding claim 9,
 	Chen in view of Wentzlaff and Gumaste teaches the hierarchical switching device of claim 1
wherein the switch controller is further to:
 	determine availability of the storage partition in response to the deadlockable storage not having available capacity; and route the packet to the storage partition in response to the storage partition being available. (interpreted as The system can store the packet in the first memory if the output port is busy and space is available in the first memory to store the packet.. The system can store the packet in the second memory if the output port is busy, space is not available in the first memory to store the packet, see Gumaste para [0106])
	It would have been obvious to one of ordinary skill in the art to combine the two storages taught by Chen in view of Wentzlaff with the priority for storing as taught by Gumaste for handling overflow or congestion in communication systems. Although Gumaste teaches storages not relating to deadlockable storage, it is believed that it the method of prioritizing of one storage over another can be applied to the deadlockable storage and partition storage taught by Chen in view of Wentzlaff.

Regarding claim 11 and 18,
 	Chen in view of Wentzlaff and Gumaste teaches the method of claim 10 further comprising:  queuing the packet received by the a second sub-switch in a second deadlockable storage of the second sub-switch; routing the packet from the second deadlockable storage via an internal output port of the second sub-switch to an internal input port of a third sub-switch; queuing the packet received by the third sub-switch via the internal input port of the third sub-switch in a third deadlockable storage of the third sub-switch; and routing the packet from the third deadlockable storage via an internal output port of the third sub-switch to the internal input port of the first sub-switch. (interpreted as message MSG travels over a first hop link (e.g., Sup) from the source edge switch 20 of (0,0) coordinates in the source plane 10-1 to the global switch 40-1 and a second hop link (e.g., Sdown) from the global switch 40-1 to an edge switch 20 of (0,0) coordinates in the intermediate plane 10-k. Further, the message MSG travels with 2 hops over a third hop link (e.g., Lx) from the edge switch 20 of (0,0) coordinates to an edge switch 20 of (0,1) and a fourth hop link (e.g., Ly) from the edge switch 20 of (0,1) coordinates to an intermediate edge switch 20 of (1,1) coordinates in the intermediate plane 10-k. Still further, the message MSG travels over a fifth hop link (e.g., Sup) from the intermediate edge switch 20 in the intermediate plane 10-k to the global switch 40-5 and a sixth hop link (e.g., Sdown) from the global switch 40-5 to an edge switch 20 of (1,1) coordinates in the destination plane 10-2, see Chen para [0084]. Also see 2 virtual channels (VCs) per link may be required for deadlock free operation. Here, each virtual channel represents a separate buffer for message packets in the switches, see Chen para [0085]).

Regarding claim 21,
 	Chen in view of Wentzlaff and Gumaste teaches the method of claim 10, further comprising: determining availability of the storage partition in response to the deadlockable storage not having available capacity; and routing the packet to the storage partition in response to the storage partition being available. 
(interpreted as switch-router 400 can check whether the output buffer corresponding to the output port is free, see para [0071]. Also see as Contention resolution mechanism 758 can determine whether the output port is busy and whether space is available in the first memory to store the packet. If the output port is busy and space is available in the first memory, contention resolution mechanism 758 can store the packet in the first memory, see Gumaste para [0102])
	It would have been obvious to one of ordinary skill in the art to combine the two storages taught by Chen in view of Wentzlaff with the priority for storing as taught by Gumaste for handling overflow or congestion in communication systems. Although, Gumaste teaches storages not relating to deadlockable storage, it is believed that it the method of prioritizing of one storage over another can be applied to the deadlockable storage and partition storage taught by Chen in view of Wentzlaff.

Regarding claim 22,
 	Chen in view of Wentzlaff and Gumaste teaches the switch controller of claim 17, wherein the plurality of  instructions that, in response to being executed by the processor, cause the switch 3 controller further to: determine availability of the storage partition in response to the deadlockable 5 storage not having available capacity; and route the packet to the storage partition in response to the storage partition being available. (interpreted as switch-router 400 can check whether the output buffer corresponding to the output port is free, see para [0071]. Also see as Contention resolution mechanism 758 can determine whether the output port is busy and whether space is available in the first memory to store the packet. If the output port is busy and space is available in the first memory, contention resolution mechanism 758 can store the packet in the first memory, see Gumaste para [0102])
	It would have been obvious to one of ordinary skill in the art to combine the two storages taught by Chen in view of Wentzlaff with the priority for storing as taught by Gumaste for handling overflow or congestion in communication systems. Although, Gumaste teaches storages not relating to deadlockable storage, it is believed that it the method of prioritizing of one storage over another can be applied to the deadlockable storage and partition storage taught by Chen in view of Wentzlaff.

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No 20170214579) in view of Wentzlaff (Pat No 7668979), Gumaste (Pub No 20120106560), and Magill (Pub No 20040081184)

Regarding claim 4 and 13,
 	Chen in view of Wentzlaff and Gumaste teaches hierarchical switching device of claim 1, however do not teach comprising a second storage partition associated with a second external output port of the external output ports and exclusively assigned to the internal input port.
 	Magill teaches comprising a second storage partition associated with a second external output port of the external output ports and exclusively assigned to the internal input port (interpreted as For partitioned memory, the memory units, for example, can be dedicated to cells for specific output ports or to cells from specific input /output port pairs, see Magill para [0027]).
 	It would have been obvious to one of ordinary skill in the art to combine the memory taught by Chen in view of Wentzlaff with the partitioning of memory for port as taught by Magill to use dedicated memory for more control of storing data in the system. 

Claim 6-7, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No 20170214579) in view of Wentzlaff (Pat No 7668979), Gumaste (Pub No 20120106560), and Aybay (Pub No 20110310739)

Regarding claim 6 and 15, and 19
 	Chen in view of Wentzlaff and Gumaste teaches hierarchical switching device of claim 1, however does not teach wherein the hierarchical switching device is to accommodate a maximum packet size supported by the hierarchical switching device and wherein the storage partition has a size corresponding to the maximum packet size.
 	Aybay wherein the hierarchical switching device is to accommodate a maximum packet size supported by the hierarchical switching device and wherein the storage partition has a size corresponding to the maximum packet size. (interpreted as using a number of data packets received from a virtual channel as the threshold, in other embodiments, any other suitable measure can be used… a size of data packets can be used, see Aybay para [0113])
	It would have been obvious to one of ordinary skill in the art to combine the virtual channel taught by Chen in view of Wentzlaff and Gumaste with the threshold size based on size of data packets as taught by Aybay to determine how many packets can be stored into the storage without causing an overload.

Regarding claim 7 and 16 and 20,
 	Chen in view of Wentzlaff and Gumaste teaches the hierarchical switching device of claim 1, however do not teach wherein a size of the deadlockable storage corresponds to a number of packets received at a maximum anticipated rate of transmission of packets to the sub-switch for a period of time extending from when the packet is sent by the sub-switch to when a credit for the transmitted packet is received by the sub-switch. 
 	Aybay teaches wherein a size of the deadlockable storage corresponds to a number of packets received at a maximum anticipated rate of transmission of packets to the sub-switch for a period of time extending from when the packet is sent by the sub-switch to when a credit for the transmitted packet is received by the sub-switch. (interpreted as using a number of data packets received from a virtual channel as the threshold, in other embodiments, any other suitable measure can be used. In some embodiments, for example, a rate of incoming data packets (e.g., number of data packets received on a virtual channel per time period) can be used. In such embodiments, if the rate of incoming packets on a virtual channel is above a threshold, the module D.sub.1 can send a flow control signal, see Aybay para [0113]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Chen in view of Wentzlaff with the size for storage as taught by Aybay since it would have been a design choice to selecting a size for a storage/memory for packet transmissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461